DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a non-final, first office action on the merits, in response to application filed 1/7/2021.  Claims 25-44 have been examined and are currently pending.


Priority
This application discloses and claims only subject matter disclosed in prior application 16/058554 (now patent 10,937,055), filed 8/8/2018, which is in turn a continuation of 15/443128 (now patent 10,078,849), filed 2/27/2017, which in turn a continuation of 14/243321 (now patent 9,600,836), filed 4/2/2014, which in turn is a continuation of 11/465419, (now patent 8.700,470) filed 8/17/2006, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation of 16/058554.





Response to Amendment
The amendment filed on 1/7/2021 cancelled claims 1-24.  No claims were previously cancelled.  New claims 25-44 are added. No Claim has been amended.  Therefore, claims 25-44 are pending and addressed below.     


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable U.S. Patent No. 10, 973, 055 (Pat. ‘055).  Although the instant claims over the allowed claims 25-42 of issued patent are not identical, they are not patentably distinct from each other because Applicant used a slightly different terminology to claim the same or substantially the same invention.  See In re Griswold, 150 USPQ 804 (CCPA 1966) and MPEP § 804.02.  

In fact, a comparison between claims 25-44 of this application and claims 25-42 of Patent 055 shows that these claims claim common elements such as  
combining, by one or more processors, a plurality of content items into a navigable content unit, the navigable content unit configured to be displayed on an electronic document, the navigable content unit including the plurality of content items and a navigation script configured to allow navigation across the plurality of content items provided by the navigable content unit, the navigation script including computer-executable instructions, which when executed on a device, causes the device to: 
display at least a first content item of the plurality of content items on the electronic document, automatically remove the first content item from display on the electronic document and display a second content item of the plurality of content items on the electronic document responsive to a first interaction with the navigable content unit, ….., and transmitting, by the one or more processors, responsive to a request for content, data over a network for the navigable content unit to display on the electronic document within a display of the device.

In addition, the instant application adds a system, a non-transitory, computer-readable medium storing instructions, see claims 33, 41.  Although claims 33, 41 of this application claims system,. non-transitory, computer-readable medium storing instructions; however, the disclosure of Patent 055 also describes system and product claims as indicated.  See In AbbVie Inc. 

For reference, the following table matches the primary limitations of claim 40 of application 16/058554 (now patent 10,979,055) with the similar limitations of claim 25 of the instant application (differences highlighted in bold type).


Allowed Claims submitted on 2/14/2020               in patent Application 16/058554, (now Patent 10,937,055)
Current Application 17/144125 which is Continuation of patent Application 16/058554, (now Patent 10,937,055)

Claim 40 (method) of 16/058554 (now Patent 10,937,055) 
A method for selecting and serving a navigable content unit comprising: determining, performed by one or more data processors, an item type for a navigable content unit;    
selecting, performed by one or more data processors, a plurality of content items based on the determined item type; 
combining, performed by one or more data processors, the plurality of selected content items into the navigable content unit, the navigable content unit configured to be displayed on an electronic document, the navigable content unit including the plurality of content items and a navigation script configured to allow navigation across the plurality of content items via navigation elements provided by the navigable content unit, the navigation script including computer-executable instructions, which when executed on a device, causes the device to: display at least a first content item of the plurality of content items on the electronic document, 
automatically remove the first content item from the electronic document responsive to a selection of a first interface navigation element, and 
automatically add a second content item of the plurality of content items to the electronic document responsive to a selection of a second interface navigation element; and 
transmitting, responsive to a request for content, data over a network for the navigable content unit to display on the electronic document within a display of a user device.

Claim 25 (method) of instant application, 17/144125
A method comprising: combining, by one or more processors, a plurality of content items into a navigable content unit, the navigable content unit configured to be displayed on an electronic document, the navigable content unit including the plurality of content items and a navigation script configured to allow navigation across the plurality of content items provided by the navigable content unit, the navigation script including computer-executable instructions, which when executed on a device, causes the device to: 
display at least a first content item of the plurality of content items on the electronic document, automatically remove the first content item from display on the electronic document and display a second content item of the plurality of content items on the electronic document responsive to a first interaction with the navigable content unit, and automatically remove the second content item from display on the electronic document and display the first content item of the plurality of content items on the electronic document responsive to a second interaction with the navigable content unit; and transmitting, by the one or more processors, responsive to a request for content, data over a network for the navigable content unit to display on the electronic document within a display of the device.




Therefore, as discussed above, the scope of claims 25, 33, and 41 of the present application and allowed claims 40, 25, and 35 respectively of U.S. Application No. 16/058554 (now patent 10,937,055) are practically identical.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other invention.  


It would have been obvious to the person having ordinary skill in the art before the effective filing date of the application to include “automatically remove the second content item….” claimed in this application as taught or suggested by claims 25-42 of patent “055”          because instant application claims 25-44 would have been obvious over the reference claims 25-42 in Pat.’055


Allowable Subject Matter
The instant continuation application has the allowable features presented in 16/058554 (now patent 10,937,055).  As to the prior art rejections, upon further search and consideration, it is found that claims 25-44 are allowable subject to outstanding double patenting issues.  An approved terminal disclaimer is required.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hochwarth et al. (US 2007/0100882),
Wood, (US 2006/0059062),
Rosenberg, (US 2002/0184088),
Watson, (US 2005/0154717),
Haynes et al. (US 2002/0161661).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681